DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application has a provisional application 62/902,663 filed on September 19, 2019.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 9 and 17 with the important feature being “a third spring arm and a fourth spring arm that extend integrally from the body opposite the first and second spring arms, each of the third and fourth spring arms extending to a free end, the free ends of the third and fourth spring arms being spaced apart from each other by a second resting distance in a rest orientation and being sized to collectively extend into the second mounting 1-20 are allowed.

The closest prior art:

Nikayin et al. (US 9,822,926) teaches a mounting bracket (19) to secure an electrical box (70) to a support bar (60), the electrical box (70) including a back wall (figure 2) with first and second mounting openings (openings in which the fastener (18) and the tab (22) is inserted, the mounting bracket (19) including: a body; a first spring arm (40) and a second spring arm (41) that extend integrally from the body (figure 5), each of the first and second spring arms (40,41) extending to a free end (figure 5), the free ends of the first and second spring arms being spaced apart from each other by a first resting distance in a rest orientation (figure 5). 

Nikayin et al. does not teach the rest orientation being sized to collectively extend into the first mounting opening of the electrical box, the first resting distance being larger than a width of the first mounting opening; and a third spring arm and a fourth spring arm that extend integrally from the body opposite the first and second spring arms, each of the third and fourth spring arms extending to a free end, the free ends of the third and fourth spring arms being spaced apart from each other by a second resting distance in a rest orientation and being sized to collectively extend into the second mounting .





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847   
/William H. Mayo III/Primary Examiner, Art Unit 2847